DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moronval et al. (hereinafter “Moronval ”, US Pat No. 2015/0295542).
As per claim 1, Moronval disclosed a multistage Doherty power amplifier (see fig. 5), comprising a generalized carrier amplifier (see fig. 5/no. 110), which is a nested 2-way inverted Doherty sub amplifier (see 0027-0028, 0056, 071-0072, wherein the phase shift of divider (see fig. 5, 102) provide the input impedance inverter and the output 
As per claim 2, Moronval disclosed the generalized carrier amplifier comprises a sub carrier amplifier and a first sub peaking amplifier connected to the sub carrier amplifier (see fig. 5/no. 110 & 112).
As per claim 3, Moronval disclosed the sub carrier amplifier is of a first semiconductor feature, the first sub peaking amplifier is of a second semiconductor feature with harmonic termination (see fig. 2A and fig. 2B, 0060, and 0112-0113).
As per claim 4, Moronval disclosed amplifier efficiency of the first sub peaking amplifier is higher than that of the sub carrier amplifier (see 0018-0019).
As per claim 7, Moronval disclosed the power ratio among the sub carrier amplifier, the first sub peaking amplifier and the second sub peaking amplifier is determined according to power distribution function (PDF) of high peak to average power ratio (PAPR) signal applied (see 0007 0095).
As per claims 18-20, as rejected above in claim 1,  Moronval disclosed that such the disclosed amplifier are used in a wide variety of communications systems such as mobile phones, cellular base stations for mobile phones and satellite and wherein such communication system comprising transceiver(s), processor(s), and memories.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moronval et al. (hereinafter “Moronval ”, US Pat No. 2015/0295542) and in view of Bowles at al. (hereinafter “Bowles”, US Pat No. 2008/0122542).
As per claims 5 and 8, Moronval does not disclosed that the second sub amplifier (see fig. 5, 202) is of the first semiconductor feature. However Bowles disclose that such that any type and composition of device (i.e. LDMS or GaN HEMT) may be used as both main amplifier 12 and auxiliary amplifier 14 (see at least 0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Moronval to utilize such teaching of Bowles in order to increase power efficiency of amplification device.
Allowable Subject Matter
Claims 6 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/09/21 have been fully considered but they are not persuasive.
The Applicant’s stated that, “Moronval fails to teach at least a “multistage Doherty power amplifier, comprising: a generalized carrier amplifier, which is a nested 2-way inverted Doherty sub amplifier”. In response to the Applicant, Moronval disclosed a nested inverted amplifier (see fig. 5, 100, wherein the phase shift of divider (see fig. 5/no. 102, 0056) provides the input impedance inverter and the output impedance (see fig. 5, 106, 90 degree phase shift transmission line, 0071-0072) provide the output impedance inverter), wherein the amplifier 100 comprised a nested inverted 2-way carrier amplifier (see fig. 5, 110 & 112) and nested peaking single ended sub amplifier (see fig. 5, 130, amplifier 130 is a sub and nested amplifier to amplifier 100). Therefore the rejection is proper.
The Applicant’s stated that, “Thus, in order to reject a claim under § 103, for each limitation of the claim, the Patent Office must show that the limitation is taught or suggested by the cited prior art references or would have otherwise been suggested to one of ordinary skill in the art at the time of the invention”. In response to the Applicant, .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the

Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

April 9, 2021


/PABLO N TRAN/Primary Examiner, Art Unit 2643